Citation Nr: 1128928	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of nonservice-connected disability pension benefits was properly created.  

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee chondromalacia.

4.  Entitlement to service connection for left knee degenerative arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and N.G.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 24, 2009 decisions of the Committee on Waivers and Compromises of the Manila, Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, a psychiatric disability other than posttraumatic stress disorder, and bilateral eye disability, to include refractive error, and whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder, have been raised by the record, including at the April 2011 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 10, 2008 letter, the Manila, Philippines, RO informed the Veteran that it was proposing to reduce his benefits because it had received information from the Social Security Administration that he was receiving more Social Security benefits than it had thought.  According to the letter, VA thought the Veteran was receiving Social Security for himself in the amount of $902 per month from December 1, 2005, December 1, 2006, and December 1, 2007.  The letter indicated that, however, Social Security informed VA that the Veteran received $965 per month from December 1, 2005, $997 per month from December 1, 2006, and $1,020 per month from December 1, 2007.  Social Security also informed VA that the Veteran's spouse received $241 per month from December 1, 2005, $249 per month from December 1, 2006, and $255 per month from December 1, 2007.  The letter also indicated that unless the Veteran submitted information from Social Security to VA showing that its information was wrong, that VA proposed to reduce his benefits.  The letter further stated that the Veteran that the only reason that VA was proposing to reduce his benefits was because its Social Security information was different from what he indicated and that the best way for him to show VA why his benefits should not be reduced from December 1, 2005, was to send a letter from Social Security showing his benefits from December 1, 2005, until the present.   A November 20, 2008 letter shows that the RO informed the Veteran that his pension rate had been reduced. 

With respect to the amount of debt owed, the Board observes that in an April 24, 2009 letter, the Committee on Waivers and Compromises determined that the Veteran's total indebtedness to VA was $7,128.00 for the period from December 1, 2005 through November 30, 2008.  However, in another letter also dated April 24, 2009, the RO informed the Veteran that his pension benefit had been amended effective January 1, 2002, because his daughter's Social Security benefits were considered, which created an additional overpayment of $20, 745.00 from January 1, 2002 through March 31, 2009.  However, there is no evidence in the January 2010 Statement of the Case or in the March 2010 Supplemental Statement of the Case that the additional debt amount due to an additional overpayment of $20, 745.00 from January 1, 2002 through March 31, 2009 has been discussed. As such, clarification and RO adjudication of waiver of the total overpayment amount is necessary before the Board can proceed with adjudication of the claim.  

With respect to the validity of the creation of the debt, the record shows that, among other things, the Veteran has indicated that he notified VA in 2004 that he, his wife, and his daughter were in receipt of Social Security benefits.  The record, indeed, reflects that in January 2004, the RO received a VA Form 21-0517-1  (Improved Pension Eligibility Verification Report (Veteran with Children)) from the Veteran which shows that he reported that he received $767.00 in Social Security benefits, his spouse received $167.00 in Social Security benefits, and his child received $216.00 in Social Security benefits.  He also stated that at least once a year, he would personally ask a worker in the Manila, VA office if he was being overpaid since he, his wife, and daughter were on Social Security benefits and he was always told, "no."  Although the record reflects that the RO addressed some of the Veteran's contentions regarding the validity of his debt in a March 2010 Supplemental Statement of the Case, there is no evidence that the RO specifically addressed the issue of the Veteran informing VA in 2004 that his wife and daughter were in receipt of Social Security benefits.  Because such issue has not been considered by the Committee/agency of original jurisdiction, the Board must defer a determination regarding waiver of recovery of the debt until this question pertaining to the validity of the debt has been resolved.

In reviewing the information that was used to determine how the Veteran's debt was calculated, the Board observes that in its September 2008 letter, the RO noted that Social Security informed it that the Veteran's spouse received $241 per month from December 1, 2005, and $249 per month from December 1, 2006, and $255 per month from December 1, 2007. However, in reviewing the information submitted by the Social Security Administration, such information does not pertain to the Veteran's current spouse (to whom he has been married since 1996), but rather to another person--P. M. M. or J.P.  Therefore, because the information that the RO used to determine how the Veteran's debt was calculated may be inaccurate, the Board notes that another audit should be conducted.  Accordingly, an audit of the Veteran's account should be completed.

In addition, the record demonstrates that the Veteran last submitted a Financial Status report in March 2009.   The Veteran's current financial information would be helpful in resolving the issues raised by the instant appeal because he claims financial hardship.  

A March 1, 2010 rating decision, in pertinent part, denied service connection for left knee degenerative arthritis and PTSD and determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for left knee chondromalacia.  Statements contained in a letter received from the Veteran in March 2010, may be reasonably construed as a notice of disagreement with denial of the aforementioned left knee issues in the March 2010 rating decision.  (The Veteran specifically noted that he was withdrawing his claim for service connection for PTSD.)  However, the record does not reflect that a Statement of the Case has been issued with regard to the issues of entitlement to service connection for left knee degenerative arthritis and whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee chondromalacia.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the amount of debt due to overpayment of nonservice-connected disability pension benefits owed by the Veteran.  The RO is requested to produce a written paid and due audit of the Veteran's pension account for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009.  This audit should indicate how the overpayment amount was calculated.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  It should be indicated the amount of all medical expenses considered during the overpayment period.  

In preparing the audit of the Veteran's pension account for the period from December 1, 2005 through November 30, 2008, consideration should be given to the fact that VA had received in January 2004, a VA Form 21-0517-1  (Improved Pension Eligibility Verification Report (Veteran with Children)) from the Veteran which notified VA that he received $767.00 in Social Security benefits, his spouse received $167.00 in Social Security benefits, and his child received $216.00 in Social Security benefits.  

In preparing the audit of the Veteran's pension account for the period from December 1, 2005 through November 30, 2008, consideration should be given to the fact that the Social Security Administration information which provided that the Veteran's spouse received $241 per month from December 1, 2005, $249 per month from December 1, 2006, and $255 per month from December 1, 2007, does not pertain to the Veteran's current spouse (to whom he has been married since 1996), but rather to another person--P. M. M. or J.P.  

In addition, the audit should include the amount of the overpayment for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009, if any, that has been recouped thus far by VA.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.  

2.  The Veteran should be requested to complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts for himself and members of his household.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

3.  After completion of instructions #1 and #2 above, the Committee or RO should adjudicate the preliminary issue of whether the overpayment of pension benefits for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009 was properly created (i.e. the validity of the debt), including whether the amount of the overpayment is proper and including whether the overpayment is the result of sole administrative error by the VA.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  In making a determination as to the validity of the debt, consideration should be given to the fact that the Social Security Administration information which indicated that the Veteran's spouse received $241 per month from December 1, 2005, $249 per month from December 1, 2006, and $255 per month from December 1, 2007, does not pertain to the Veteran's current spouse (to whom he has been married since 1996), but rather to another person--P. M. M. or J.P.  

If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or RO must first address whether the overpayment was valid and properly created.  

4.  If an overpayment for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009, is found to be valid and properly created, the Committee should again review the record and reconsider the Veteran's request for waiver of recovery of overpayment of nonservice-connected pension benefits for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009, to include pursuant to the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  

In considering the principles of equity and good conscience, consideration must be given to the Veteran's assertions that he informed VA in January 2004, in a VA Form 21-0517-1  (Improved Pension Eligibility Verification Report (Veteran with Children)), that he, his wife, and daughter were receiving Social Security benefits; that he was told that he did not have to submit an EVR if his only income was Social Security benefits; and that information given to him by the Social Security Administration regarding computer matching programs led him to believe that the VA and Social Security Administration shared information about his income.  

5.  If the Committee's determinations remain unfavorable with regard to the issues of (a) the validity of the debt and (b) entitlement to waiver of recovery of overpayment of pension benefits for the periods from December 1, 2005 through November 30, 2008, and from January 1, 2002 through March 31, 2009, to include consideration of the principles of equity and good conscience, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.  

6.  Thereafter, forward the Veteran's claims folder to the appropriate VA personnel for issuance of a Statement of the Case (pursuant to a notice of disagreement following a March 2010 rating decision) adjudicating the issues of entitlement to service connection for left knee degenerative arthritis and whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee chondromalacia.  The Veteran should be advised that a timely substantive appeal must be received in order to complete an appeal as to these matters.  Only if a timely appeal as to an issue is received should the matter be returned to the Board for appellate consideration.  

The issues developed for appellate consideration should then be returned to the Board for appellate consideration, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


